Citation Nr: 0215409	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-06 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 1996 
and October 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO), in Columbia, South Carolina.

The veteran testified at two hearings held at the RO in 
Columbia, South Carolina, one in July 1998 before a hearing 
officer and the other in May 2001, before the undersigned 
Board Member.  Transcripts of both hearings are associated 
with the claims file.

In a September 2001 decision, the Board remanded the above 
issues, along with the issue of entitlement to service 
connection for a psychiatric condition, claimed as "stress 
due to asthma," for additional development.  In a January 
2002 VA Form 21-4138, the veteran withdrew his appeal with 
regard to the latter issue.  Therefore, the only issues in 
appellate status are as described above.  

In reviewing the claims file, the Board notes that the 
veteran's October 1995 application for benefits was a claim 
for entitlement to service connection for a lung condition 
(asthma) and for a non-service connected pension.  The latter 
issue has not been adjudicated and is referred to the RO for 
appropriate action. 



FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claims addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran's hemorrhoids are related to service.

3.  There is no competent medical evidence showing that the 
veteran's asthma is related to service.

4.  The evidence does not show a level of hearing impairment 
that may be considered a disability for VA purposes.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

3.  Claimed hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim. VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claims have been properly developed as service, non-VA and VA 
medical records, transcripts of the April 1994 RO hearing and 
the May 2001 Travel Board hearing, lay statements, and VA 
examination reports dated in January 2002 have been 
associated with the claims file.  

With regard to the RO's compliance with the Board's September 
2001 remand instructions, the Board notes that the RO was 
instructed to, and did in a December 2001 letter, ask the 
veteran whether he wanted to continue his appeal on the issue 
of entitlement to service connection for a psychiatric 
condition he classified as stress due to asthma and to 
furnish the names and addresses of health care providers who 
had treated him for the disorders under consideration and to 
sign authorizations for release of information from non-VA 
sources so that they could be associated with the claims 
file.  Then, the RO was to schedule the veteran for 
examination to obtain opinions to ascertain whether the 
veteran had the claimed conditions and, if he did, whether 
they were related to military service.  Upon completion, the 
RO was to re-adjudicate the veteran's claims and issue a 
supplemental statement of the case (SSOC). 

In a January 2002 response to the RO's December 2001 letter, 
the veteran withdrew his claim for a psychiatric condition 
due to asthma and indicated that all of his health care for 
the other claimed disorders was being provided by the VA 
Medical Center in Charleston, South Carolina.  VA treatment 
records from January 1990 to May 2001 have been associated 
with the claims file.  The Board also notes that in earlier 
statements or testimony, the veteran indicated that the 
doctor who treated him immediately after service was deceased 
and his records had been destroyed.  Copies of records from 
the Allergy and Asthma Centers of Charleston, P.A. are 
associated with the claims file.  In June 1998, the RO had 
requested records from three other private physicians.  In 
November 1998, only one responded indicating that he had 
treated the veteran in the 1970's for asthma but had not seen 
him, until recently, in over ten years and that the veteran's 
old records had been given to him.  In a February 1999 
response to the RO's request for those records, the veteran 
indicated that he did not have them.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  The veteran was examined in January 2002 and the 
RO issued a SSOC in May 2002.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's September 2001 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
service, non-VA and VA medical records, hearing transcripts, 
lay statements, and VA examination reports, which evaluate 
the status of the veteran's health and the etiology of the 
claimed disorders, are adequate for determining whether 
service connection is warranted.  

Even though the RO originally denied one of the veteran's 
claims for service connection as not well grounded, the Board 
finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to service 
connection.  This is so because the requirements regarding 
notice, which must be provided to the veteran under the VCAA 
have been satisfied by the various informational letters, 
July 1996 and February 1998 statements of the case, SSOCs 
issued in July 1998, May 2000 and May 2002, the Board remand, 
and various rating decisions, as the RO advised the veteran 
of the provisions of the VCAA and of what must be 
demonstrated to establish service connection, asked him to 
provide additional information, and advised him of the RO's 
efforts to obtain information in support of his claims. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claims and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Service Connection Claims

The veteran claims that his hemorrhoids, asthma and hearing 
loss are related to service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2001).  Where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as sensorineural hearing loss, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Hemorrhoids and Asthma

The veteran contends that he had hemorrhoids and asthma in 
service but he testified that he sought no treatment for them 
while in service.  Post-service VA medical records show 
treatment for allergic rhinitis, reactive airway disease, and 
asthma beginning in 1991 and for hemorrhoids beginning in 
April 1996.  Records from the Allergy and Asthma Centers of 
Charleston, P.A. reveal that the veteran had been followed 
since June 1996 for allergic evaluation because of a history 
of rhinosinusitis and acute and chronic obstructive pulmonary 
disease.  On VA examination in January 2002, the examiner 
stated that there was nothing in the service medical records 
to indicate any problem with asthma or hemorrhoids and that 
the veteran's November 1970 separation examination was 
completely normal and the veteran had written that he was in 
good health with no medical problems.  The examiner added 
that he did not have any evidence to indicate that the 
veteran's asthma or hemorrhoids had their onset while in 
service since there was a 20+-year gap in the medical 
documentation with the first entry regarding asthma in 1991 
and for hemorrhoids in 1996.  Although J. B. C., M. D. 
indicated that he treated the veteran on several occasions in 
the 1970's for asthma, he offered no opinion as to the onset 
or the etiology of the veteran's asthma condition.  Moreover, 
an April 1995 VA treatment record reveals that the veteran 
had a history of allergic rhinitis times 25 years and of 
asthma times 7 years, making onset in the 1980s.  Thus, the 
medical evidence in the record does not contain a medical 
opinion suggesting that the veteran's diagnosed hemorrhoids 
or asthma are related to service.  Without a nexus, the 
claims of entitlement to service connection for hemorrhoids 
and asthma must be denied. 

The only remaining evidence in support of the veteran's 
claims is his testimony and statements.  For example, the 
veteran testified that Dr. R., now deceased, treated him in 
the 1970's for asthma and within 90 days after discharge for 
hemorrhoids.  But he added that those treatment records have 
been destroyed.  Lay opinions as to the etiology of a 
disorder are not competent medical evidence to establish 
service connection.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Thus, the Board finds that the 
preponderance of the evidence is against service connection 
for hemorrhoids and asthma.

Hearing Loss

The veteran also contends that he suffers from hearing loss 
as a result of a left ear injury and noise exposure in 
service.  Applicable regulations provide that impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2001).

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a disability.  The veteran's 
service medical records include entrance and separate 
examination reports, which note that the veteran's ears and 
eardrums were clinically evaluated as normal.  Moreover, 
there are no records showing bilateral hearing loss to a 
degree of 10 percent or more within one year from separation 
from service.  Thus, the veteran's hearing loss is not 
presumed to have been incurred in service under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.

The record contains several post-service audiological 
examinations from May 1996 to January 2002.  None of the 
examinations reveal any hearing loss meeting the criteria of 
38 C.F.R. § 3.385 such that it could be considered a 
disability for VA purposes.  Although some of those 
examinations reflect mild sensorineural hearing loss at 8000 
Hertz, they all show normal hearing from 250 to 6000 Hertz 
and speech recognition scores of at least 96.  In none of 
those examinations is the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz for 
either ear at least 40 decibels or greater nor are the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 at least 26 decibels or 
greater.  In none of those examinations are the veteran's 
speech recognition scores using the Maryland CNC Test less 
than 94 percent.  The veteran's hearing loss is not of the 
severity that it may be considered to be a disability for VA 
purposes under 38 C.F.R. § 3.385.  Thus, he fails to satisfy 
the first element of a claim, that is, a current disability, 
and his claim for service connection fails.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claims; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hemorrhoids is denied.

Service connection for asthma is denied.

Service connection for hearing loss is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

